Citation Nr: 1027883	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  05-11 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for angina.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for IgA glomerulonephritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1977 to May 1980, and thereafter had additional periods of 
service with the Oregon Army National Guard from August 1980 to 
May 2000, which have not been conclusively verified.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  The 
Veteran was scheduled for a Travel Board hearing in September 
2006; in August 2006 he withdrew the hearing request.  These 
matters were before the Board in February 2007 and August 2009 
when they were remanded for additional development.

Service connection for bilateral hearing loss and tinnitus 
was denied by December 1986 and April 1990 rating 
decisions (hearing loss) and a February 2007 Board 
decision (tinnitus).  The Veteran has more recently 
submitted evidence pertaining to hearing loss, tinnitus, 
and noise trauma in service.  Consequently, the issues of 
whether new and material evidence has been received to 
reopen such claims have been raised by the record, but 
have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any action on his part is required.


REMAND

The Veteran claims that service connection for angina, 
hypertension, and IgA glomerulonephritis is warranted because he 
developed such disabilities while serving with the Oregon 
National Guard.  He points to service treatment records (STRs) 
and private records that show he received treatment for 
glomerulonephritis in April 1988 (while serving in Korea) and 
angina pectoris and suspected hypertension in March 1996 (while 
serving in Japan).  

A member of the National Guard serves in the federal military 
only when formally called into the military service of the United 
States.  At all other times, a member of the National Guard 
serves solely as a member of the State militia under the command 
of a state governor.  To have basic eligibility as a veteran 
based on a period of duty as a member of a state Army National 
Guard, a National Guardsman must have been ordered into Federal 
service under 38 U.S.C.A. §§ 316, 502, 503, 504, 505.  38 C.F.R. 
§ 3.6(c), (d).  Allen and Key v. Nicholson, 21 Vet. App. 54, 57 
(2007) (citing Perpich v. Department of the Defense, 496 U.S. 
334, 110 S.Ct. 2418, 110 L.Ed2d 312 1990).  Hence, for the 
Veteran's service in the National Guard only periods of 
federalized service, if any, are qualifying service for the 
purpose of VA compensation benefits.

Because the Veteran seeks to establish service connection for the 
claimed disabilities of angina, glomerulonephritis, and 
hypertension based on his National Guard service, whether or not 
any such service was "federalized" service is a critical 
threshold question.  Accordingly, the August 2009 Board remand 
requested the RO to "contact the appropriate service department 
and verify all periods of the Veteran's service, including all 
specific periods of active duty and active duty for training."  

In October 2009, the RO requested that the service department 
"verify only the unverified periods of service shown ..."  
Verified pursuant to this request was the Veteran's active duty 
service from May 1977 to May 1980.  There does not appear to have 
been any attempt to seek verification of whether any period of 
subsequent Oregon National Guard service was federalized service 
(qualifying for VA compensation benefits).  The Board notes that 
the RO received a summary statement of the points the Veteran 
earned annually towards retirement.  Such summary has no bearing 
on whether after May 1980 the Veteran had service that was 
qualifying for VA compensation benefits.  Therefore, the 
development to date has been non-responsive to the Board's remand 
instructions.  Notably, a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Hence corrective action is necessary.

Regarding the low back disability claim, a review of the claims 
file suggests that the Veteran's complete VA treatment records 
have not been obtained.  Specifically, a March 1988 STR notes 
that the Veteran had been treated at a VA hospital, and a May 
2007 statement by the Veteran advises that he was treated for 
back complaints by VA "many years ago."  The earliest VA 
treatment records associated with the claims file are dated in 
2003.  Hence, VA is on notice of the existence of additional 
likely pertinent VA treatment records; such records must be 
secured and associated with the claims files.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for verification of 
any (and all) periods of federalized (and 
qualifying for VA benefits) service the 
Veteran may have had as a member of the 
National Guard (to include full time service 
under 38 U.S.C.A. §§ 316, 502, 503, 504, or 
505).  He must assist in this matter by 
identifying any and all such periods of 
service.  The RO should then ask the 
appropriate service department to verify (as 
to each such period of service identified) 
whether of not it indeed was federalized (and 
qualifying service).  Specific periods for 
which verification should be sought should 
include service in Korea in March 1988 and in 
Japan in March 1996.  It is imperative that 
this development be completed before further 
development in these matters is sought.  The 
RO should then prepare for the record a 
determination as to what alleged periods of 
National Guard service were indeed in 
federalized (and qualifying for VA benefits) 
status.   

2.  The RO should ask the Veteran to identify 
the providers of any and all treatment and 
evaluations he has received for his claimed 
disabilities and to provide any releases 
necessary for VA to secure records of any 
such private treatment.  The RO should secure 
copies of complete clinical records from all 
identified sources (and specifically any VA 
records outstanding, in particular the 
records of the VA treatment mentioned in the 
March 1988 STR and the records of the 
treatment the Veteran alluded to in his May 
2007 statement)(The Veteran should be asked 
to identify when and where this treatment 
took place.).  If any private provider does 
not respond to the RO's request for records, 
the Veteran should be so notified, and 
advised that ultimately it is his 
responsibility to ensure that such records 
are received.  If records of any identified 
VA treatment are unavailable, it should be so 
noted for the record (with explanation).

3.  Following the above, and any additional 
development deemed necessary, the RO should 
readjudicate the claims.  If any remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

